t c memo united_states tax_court universal trust four ws tto1 trustee petitioner v commissioner of internal revenue respondent docket no filed date jimmy c chisum for petitioner ’ nicholas j richards and miles d friedman for respondent memorandum opinion beghe judge this case is before the court on the parties’ cross-motions to dismiss for lack of jurisdiction petitioner asserts we must dismiss because respondent failed to determine a ' as explained in the text respondent challenges mr chisum’s capacity to conduct litigation on behalf of petitioner in any capacity our tentative description of mr chisum as appearing for petitioner and our ascribing of mr chisum’s motion and arguments to petitioner are for convenience only deficiency in petitioner’s tax as required by sec_6212 and 814_f2d_1363 9th cir revg 81_tc_855 respondent asserts we must dismiss because jimmy c chisum mr chisum the person who signed the petition has not established his capacity to act on behalf of petitioner as required by rule we will deny petitioner’s motion and grant respondent’s motion for the reasons set forth below all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified we note that mr chisum and a myriad of purported trusts with which he has claimed to be connected are well known to this court we have dismissed several cases that mr chisum attempted to bring in this court including a case concerning petitioner’s income taxes for and on the ground asserted by respondent in the case at hand see universal trust v commissioner docket no banana moon trust v commissioner tcmemo_2000_73 jeff burger prods llc v commissioner tcmemo_2000_72 dismissed for lack of jurisdiction because mr chisum who claimed to be trustee of trust acting as taxpayer’s tax_matters_partner did not have capacity to act on behalf of that trust bantam domestic_trust v commissioner tcmemo_2000_63 photo art mktg trust v commissioner tcmemo_2000_57 see also lipari v commissioner tcmemo_2000_280 sec_6673 penalty imposed on taxpayers who claimed they were unable to obtain records from mr chisum trustee of their trust george v commissioner tcmemo_1999_381 trust of which mr chisum was trustee was a sham and payments received by that trust were income of osteopathic physician who performed services that generated the income procedural setting the case at hand was formerly consolidated with johnston v commissioner tcmemo_2000_315 and ghavami v commissioner docket no the case was severed from those cases on respondent’s motion when respondent’s motion to dismiss was filed the common substantive guestion in the three cases is whether dollar_figure deposited in petitioner’s bank account during should be included in the gross_income of petitioner mr johnston or ms ghavami the statutory notices sent to petitioner mr johnston and ms ghavami were whipsaw notices designed to protect respondent’s ability to collect the proper tax whether petitioner mr johnston or ms ghavami should be treated as the earner of the dollar_figure and whether or not petitioner should be recognized as a separate taxable entity we held a hearing on the cross-motions to dismiss the case at hand on june and mr chisum claimed to represent petitioner at the hearing he also testified briefly on petitioner’s behalf the court took the motions to dismiss under advisement at the end of the hearing pending the resolution of johnston v commissioner supra in johnston we found that dollar_figure of the dollar_figure paid to petitioner was paid for services performed solely by mr johnston without petitioner’s involvement accordingly we held that mr johnston was the person who earned that dollar_figure and that mr johnston’s attempt to divert his personal_service_income to petitioner was an ineffective assignment_of_income under the long line of authority beginning with 281_us_111 background the record consists of a few exhibits anda limited amount of testimony in johnston v commissioner tcmemo_2000_315 we also found that dollar_figure of the dollar_figure paid to petitioner was paid for work done by julia ghavami ms ghavami on date the court entered an agreed decision that ms ghavami has no deficiency for our opinion in johnston v commissioner supra issued on date concerned mr johnston’s income_tax for the court has also redetermined mr johnston’s income taxes for and see johnston v commissioner docket no johnston ii and acted on respondent’s motion to dismiss for lack of jurisdiction with respect to the trust herein for docket no on date the court entered a decision for the commissioner in johnston ii pursuant to a bench opinion rendered on date on date the court granted respondent’s motion and entered an order dismissing docket no in johnston ii the court found that world wide mortgage corp and other third parties made payments during and for work performed by mr johnston these payments were deposited in universal trust’s bank account the court concluded in johnston ii that this attempted diversion of mr johnston’s service income like the diversion at issue in our earlier johnston opinion was an assignment_of_income that would not be recognized for federal_income_tax purposes on date donna l chisum as settlor and four ws tto1 as first trustee executed a document the original indenture purporting to create universal trust e petitioner the original indenture stated that petitioner was a common_law business_trust organization also known as a contractual company with certain assets to be administered by the trustee for capital unit holders represented by certificates in accordance with the inalienable common_law rights afforded to man notwithstanding this language purporting to create a_trust the original indenture also stated that it is expressly declared that an unincorporated business organization by contract is hereby created and not a_trust aqreement by gift or a partnership or a company or a corporation or a joint_venture or any entity of statutory nature emphasis added the original indenture further stated that petitioner shall be originally domiciled in and shall be interpreted and construed under the constitution of the united_states and the laws of the state of nevada other documents also dated date show that all capital units in petitioner that could be issued were issued on that date to mr johnston and ms ghavami these documents state we use the term indenture for convenience and not to suggest that petitioner should be recognized as a_trust for state law or federal_income_tax purposes that the capital units were issued in exchange for mr johnston’s and ms ghavami’s contribution of certain property to petitioner including mr johnston’s knowledge talent ability and labor mr johnston and ms ghavami also served as petitioner’s secretary and general manager their duties included signing checks on petitioner’s bank account the record contains a copy of another document dated date which also appears to be an indenture for petitioner mr chisum claims that this document the revised indenture is an amended or restated indenture for petitioner the revised indenture and the original indenture appear to be identical in most respects except that the revised indenture provides that petitioner shall be domiciled in and interpreted and construed under the laws of the state of delaware rather than nevada facts relating primarily to petitioner’s motion to dismiss in date respondent received a document purporting to be a form_1041 u s fiduciary income_tax return for petitioner for this form_1041 was signed by mr chisum as fiduciary or officer representing fiduciary the form_1041 did not identify petitioner’s trustee or trustees it also did not supply a taxpayer_identification_number for petitioner’s fiduciary or for the entity claimed to be petitioner’s beneficiary ’ the form_1041 stated that petitioner’s business gross_receipts were dollar_figure it also stated that petitioner was entitled to deductions for dollar_figure of expenses and dollar_figure of income distributions leaving a claimed taxable_income of zero the form_1041 further stated that the distributions were made to a beneficiary named oak hargor sic finance with the following address p o box guelth sic ontaria sic canada n1h 6kq9 on date respondent sent the statutory notice to petitioner the notice was addressed as follows universal trust care of four ws tto1 trustee west glendale avenue unit phoenix az the notice determined that petitioner had dollar_figure of unreported gross_receipts taking into account the dollar_figure of gross_receipts reported on the form_1041 the notice to petitioner determined that petitioner’s actual gross_receipts were dollar_figure the notice stated that the amount of petitioner’s ’ the record also contains a copy of a form_8800 application_for additional extension of time to file u s return relating to the form_1041 this form_8800 was signed by mr chisum as t e agt presumably as trustee’s agent like the form_1041 the form_8800 did not identify petitioner’s trustee or trustees gross_receipts was determined using the bank_deposits method the notice also disallowed for lack of substantiation the dollar_figure expense and dollar_figure distribution deductions claimed on the form_1041 as a result of these adjustments the notice determined that there was a dollar_figure deficiency in petitioner’s income_tax and that petitioner was liable for a dollar_figure accuracy- related penalty under sec_6662 as previously indicated see supra p we have held that most of the income that is the subject of the three whipsaw notices including the notice in the case at hand is properly taxable to mr johnston and that all but dollar_figure of the balance was paid for work done by ms ghavami see johnston v commissioner tcmemo_2000_315 facts relating primarily to respondent’s motion to dismiss as noted above the original indenture provided that four ws tto1 was petitioner’s first trustee the record contains almost no information about four ws tto1 mr chisum testified that four ws tto1 is a_trust and that mr chisum was and is its managing agent and trustee however mr chisum did not offer and the record does not contain any trust_indenture corporate charter partnership_agreement or in response to the court’s question at the hearing mr chisum testified that the four ws in the name four ws ttol1 stood for the question-phrase what’s wrong with white other documentary_evidence establishing the existence of four ws ttol describing four ws tto1 or showing who owned or had authority to act on behalf of four ws tto1l moreover although mr chisum signed the original indenture’s signature page he did not do so on behalf of four ws tto1 he signed only as a witness indeed no one signed the original indenture on behalf of four ws tto1 the name of that entity is merely typewritten on the signature page mr chisum claims that four ws tto1 resigned as petitioner’s trustee on date and was replaced on that date by hamilton baxter l c of florida hamilton florida mr chisum also claims that hamilton florida in turn resigned its trusteeship on date and was replaced by hamilton baxter l c of arizona hamilton arizona as successor trustee the record contains copies of documents dated date that purport to evidence hamilton florida’s acceptance of its appointment as successor trustee it also contains a copy of a document dated date that purports to evidence hamilton florida’s resignation and consent to the appointment of hamilton arizona as successor trustee however these documents were the record does contain copies of some minutes for petitioner executed on the same date as the original indenture which mr chisum signed over the title managing agent of four ws tto1 -- - purportedly signed on behalf of hamilton florida by mr l r mayer who did not appear at trial to authenticate them mr chisum also claims that at some time in hamilton arizona in turn resigned as petitioner’s trustee and was replaced by mr chisum personally as successor trustee mr chisum further claims that the documents effecting this resignation and replacement were lost while respondent was copying them respondent but not petitioner subpoenaed mr mayer to appear as a witness and to bring any documents in his possession relating to the creation or administration of petitioner shortly before the hearing however mr mayer filed a motion to guash the subpoena on health-related grounds mr mayer’s motion was supported by medical reports that appeared credible in addition mr mayer informed the court that he had no documents within the scope of the subpoena and that if he were compelled to appear he would invoke his privilege_against self- incrimination and refuse to testify in date mr mayer was convicted of conspiracy to defraud the united_states see u s c sec_371 by impeding and defeating the ascertainment and collection of income taxes the indictment alleged that mr mayer was a promoter of domestic contractual trusts also known as business_trust organizations it also alleged that as one of the overt acts in furtherance of the conspiracy mr mayer counseled taxpayers to use the address p o box guelph ontario canada n1h 6k9 as the mailing address for the purported sole beneficiary of the contractual trusts mr mayer’s conviction was affirmed on appeal without published opinion see united_states v mayer 198_f3d_261 llth cir in the case at hand the original indenture stated that petitioner was a common_law business_trust organization also known as a contractual company in addition the form_1041 filed for petitioner for used the same foreign address for petitioner’s claimed beneficiary as the address referred to in mr mayer’s indictment on date mr chisum executed a document purporting to serve as a memorial writing of the replacement of hamilton arizona with mr chisum the document refers to hamilton arizona as hamilton baxter llc and was signed by mr chisum and donna chisum as the members of that llc however the articles of organization of hamilton arizona state that the organization’s name is hamilton baxter l c emphasis added not llc the articles also state that the organization’s members and management were mr chisum and represent-tour l c not mr chisum and donna chisum the petition was signed by mr chisum on date above the title managing agent for trustee the caption mr chisum placed on the petition identified the petitioner as universal trust neither the caption nor the body of the petition identified petitioner’s trustee shortly after the petition was filed the court on its own motion changed the caption of the case at hand to the following universal trust four ws tto1 trustee petitioner v commissioner mr chisum did not object to this identification of four ws tto1 as petitioner’s trustee either when the court changed the caption or at any later time mr chisum submitted many other documents to the court after the petition was filed he signed these documents above the typewritten names four ws tto1 trustee or agent for trustee mr chisum did not submit a motion or pleading identifying himself as petitioner’s trustee until after the hearing of the case at hand had been completed and the court had pointed out the inconsistency between mr chisum’s documents and his claim that he personally had been petitioner’s trustee since discussion our jurisdiction generally depends upon the issuance of a valid notice_of_deficiency and the filing of a timely petition see rule 83_tc_626 82_tc_618 74_tc_377 petitioner contests our jurisdiction on the ground that no valid deficiency_notice was issued respondent asserts we must dismiss because no valid petition was filed for the reasons set forth below we disagree with petitioner and agree with respondent petitioner’s motion to dismiss sec_6212 provides that if the secretary determines that there is a deficiency in income_tax the secretary is authorized to send notice of such deficiency to the taxpayer in scar v commissioner f 2d pincite0 the court_of_appeals ‘t it might be argued see lee enters inc v commissioner tcmemo_1992_629 and cases cited therein that we have no occasion to reach the argument underlying petitioner’s motion to dismiss because petitioner’s motion would be mooted by our granting of respondent’s motion in the interest of completeness we first address petitioner’s motion for the ninth circuit concluded that no determination had been made it held that the notice was null and void as a result and dismissed the action for lack of jurisdiction in favor of the taxpayer petitioner argues that respondent’s statutory notices to petitioner mr johnston and ms ghavami which attributed the same amount of income to each of them show that respondent failed to determine a deficiency in petitioner’s tax the notice to petitioner was invalid as a result and we must dismiss the case at hand in favor of petitioner under the rationale set forth by the court_of_appeals in scar we disagree in johnston v commissioner tcmemo_2000_315 mr johnston made an identical argument to support his claims that the notice he received was invalid and that his case had to be dismissed for lack of jurisdiction we concluded in johnston that this argument had no merit we reach the same conclusion about petitioner’s argument in the case at hand there is no need to repeat here the detailed legal analysis set forth in our johnston opinion the conditions for the application of scar v commissioner supra simply do not exist in the case at hand petitioner has not shown that no determination was made cf scar v commissioner supra pincite n and the notice to petitioner is not invalid on its face see 998_f2d_1514 9th cir scar rule is limited to narrow circumstances where the notice_of_deficiency reveals on its face that no determination was made 875_f2d_1396 9th cir 90_tc_110 the short answer to petitioner’s contention is that under the circumstances of the case at hand respondent is entitled to issue alternative notices attributing the same income to different taxpayers see clapp v commissioner supra pincite we conclude that respondent examined information relating to petitioner and determined a deficiency in petitioner’s tax petitioner’s argument to the contrary has no merit we will deny petitioner’s motion to dismiss respondent’ s motion to dismiss mr chisum signed the petition on date above the title managing agent for trustee the caption mr chisum placed on the petition identified the petitioner as universal trust neither the caption nor the body of the petition identified petitioner’s trustee we note that the amounts of expense and distribution deductions disallowed by respondent’s notice to petitioner were identical to the amounts of those deductions claimed on the form_1041 according to respondent mr chisum has not shown that when he signed the petition he was petitioner’s trustee or otherwise had capacity to commence litigation on behalf of petitioner respondent asserts that as a result no valid petition has been filed and we must dismiss the case at hand for lack of jurisdiction mr chisum counters that he was petitioner’s trustee when he signed the petition and that as trustee he had authority to act for petitioner under state law accordingly mr chisum claims that a valid petition was filed in the case at hand we agree with respondent we first note that petitioner has the burden of proving we have jurisdiction by establishing affirmatively all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 15_bta_645 of course a timely filed petition is a prerequisite to our jurisdiction see rule c pyo v commissioner supra pincite mollet v commissioner supra pincite keeton v commissioner supra pincite furthermore it is well settled that unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the -- - taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived the record assembled by mr chisum to support his authority to institute this case on behalf of petitioner is riddled with gaps and inconsistencies and is difficult to understand for example it is not even clear what state’s law we should apply to determine mr chisum’s capacity mr chisum claims that california law governs however mr chisum has also stated that t function from arizona and the documents he has filed make some reference to arizona law moreover petitioner’s original indenture states that petitioner was domiciled in nevada and that nevada law governs while the revised indenture states that petitioner was domiciled in delaware and that delaware law governs although mr chisum has asserted that petitioner did business in california during the year in issue he has not offered any explanation why california law is the relevant law or if it is how and why petitioner’s domicile and governing law were changed from nevada to delaware to california we resolve this problem by assuming for argument’s sake that if mr chisum was petitioner’s trustee as he claims he had authority to institute litigation on behalf of petitioner under relevant state law mr chisum claims he is the latest ina long line or chain of entities who have served as petitioner’s trustee according to mr chisum the following entities or persons served as petitioner’s trustee from petitioner’s formation in until the time of the hearing period claimed trustee date to oct four ws tto1 date to may hamilton florida date to sometime hamilton arizona in sometime in to time mr chisum personally of hearing as shown in the foregoing table mr chisum claims that he has served as petitioner’s trustee since accordingly he see eg ariz rev stat ann sec cdollar_figure west trustee may commence litigation on behalf of trust cal probate code sec a west supp same nev rev stat ann sec_163 michie trustee may commence litigation on behalf of trust if trust instrument so provides del ch r a trustee of express trust may sue del super ct civ r a same -- - also claims that he was petitioner’s trustee when he signed the petition in date and that he has been petitioner’s trustee throughout this proceeding we conclude that mr chisum has not shown that he was petitioner’s trustee or that he otherwise had authority to commence litigation on behalf of petitioner when he signed the petition or at any other time our conclusion is based on the following aspects of the record first many of the documents mr chisum has submitted to the court contradict his claim that he personally has been petitioner’s trustee since for example mr chisum signed the petition as managing agent for trustee not as trustee the caption placed on the petition by mr chisum identified the petitioner as universal trust without identifying the trustee shortly after the petition was filed the court on its own motion changed the caption of the case at hand to the following universal trust four ws tto1 trustee petitioner v commissioner mr chisum did not object to the court’s identification of four ws tto1 as petitioner’s trustee either when the court changed the caption or at any later time moreover mr chisum continued to sign documents submitted to the court above the typewritten names four ws tto1 trustee or agent for trustee mr chisum did not file a motion or other document identifying himself as trustee until after the hearing was over and the court had pointed out the inconsistencies in mr chisum’s prior documents second mr chisum has not shown that he ever had authority to act for four ws tto1 petitioner’s claimed first trustee the record does not contain any documentary_evidence establishing the existence of four ws tto1 describing four ws tto1 or stating who had authority to act on four ws tto1's behalf moreover we did not find credible mr chisum’s testimony about four ws tto1 and his authority to act for four ws tto1 mr chisum’s failure to show his authority to act for four ws tto1 is alone fatal to petitioner’s position the record contains a document that purportedly evidences four ws tto1's resignation as trustee and its consent to the appointment of hamilton florida as successor trustee however this document was signed by mr chisum purportedly on behalf of four ws ttol1 if mr chisum did not have authority to act for four ws tto1 then none of the entities mr chisum claims were successor trustees of petitioner was properly appointed including mr chisum himself third there are problems with the proof relating to mr chisum’s claimed chain of trusteeship in addition to the problems relating to four ws tto1 for example the record does not contain any original documents demonstrating the appointment of mr chisum as trustee in mr chisum claims the document - - naming him trustee was lost when respondent was copying it we find this difficult to believe moreover the memorial writing concerning mr chisum’s appointment which mr chisum prepared during the hearing 1s inconsistent with the rest of the record the memorialization refers to hamilton arizona as hamilton baxter llc and was signed by mr chisum and donna chisum as the members of that llc however the articles of organization of hamilton arizona state that the organization’s name is hamilton baxter l c emphasis added not llc the articles also state that the organization’s members and management were mr chisum and represent-tour l c not mr chisum and donna chisum as another example of the problems with the proof proffered by mr chisum the record contains copies of documents which purport to evidence hamilton florida’s acceptance of its appointment as trustee and its later resignation in favor of hamilton arizona as successor trustee however these documents were purportedly signed by mr l r mayer mr mayer did not appear at the hearing or otherwise authenticate the documents in short the record that mr chisum has created contains so many infirmities that the court has not been persuaded if the documents in that record created a fiduciary relationship with a trustee that mr chisum has or ever had authority to act on behalf of the trustee or that mr chisum ever became the trustee in addition there has been no showing that mr chisum was otherwise authorized to act on behalf of petitioner we have considered all allegations and arguments made by mr chisum that we have not discussed herein we find them to be without merit or irrelevant accordingly respondent’s motion to dismiss for lack of jurisdiction will be granted mr chisum sec_6673 and other sanctions during the trial of johnston v commissioner tcmemo_2000_315 respondent’s counsel asked the court to consider imposing a penalty on mr chisum under sec_6673 however respondent’s counsel later informed the court that respondent would not move for a penalty against mr chisum in either johnston or the case at hand under all the circumstances of the case at hand we do not impose a penalty on mr chisum we would not presume to try to tell respondent how to do his job see 447_us_727 burger c j concurring supreme court has no general supervisory authority over executive branch operations particularly in view of the limited resources currently available to the internal_revenue_service however the expenditures of time and resources of the court and the commissioner in this and other cases in which mr chisum has acted see supra note have been so substantial as to raise the guestion whether some other sanction might be appropriate we therefore leave with respondent’s management the question whether mr chisum’s conduct in this and other cases has created an appropriate occasion for imposition of tax_shelter promoter operator penalties under sec_6700 or sec_6701 cf eg 206_f3d_817 9th cir an action for injunctive relief under sec_7408 action to enjoin promoters of abusive tax_shelters etc cf eg 228_f3d_804 7th cir or a criminal investigation of the type that culminated with mr mayer’s indictment and conviction see supra note in accordance with the foregoing an order will be entered denying petitioner’s motion to dismiss and granting respondent’s motion to dismiss for lack of jurisdiction see irs website on abusive trusts www treas gov irs _ vf ci describing criminal enforcement activities against mr mayer and others see also hamilton irs crackdown on abusive trusts producing convictions highlights documents date
